NUMBER 13-09-00359-CV

                                  COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG

                      IN RE: 24R, INC. D/B/A THE BOOT JACK


                           On Petition for Writ of Mandamus.


                              MEMORANDUM OPINION
                    Before Justices Rodriguez, Garza and Vela
                       Memorandum Opinion Per Curiam1
        Relator, 24R, Inc. d/b/a The Boot Jack, filed a petition for writ of mandamus

requesting that this Court direct respondent, the Honorable Arnoldo Cantu Jr., presiding

judge of County Court at Law No. 5 of Hidalgo County, Texas, to vacate his June 2, 2009

order denying relator’s motion to compel arbitration in trial court cause number CL-08-

1074-E. On June 26, 2009, we granted relator’s motion for an emergency stay of the trial

court proceedings and requested a response to the petition from the real party in interest,

Frances S. Cabrera. Cabrera filed a response on September 14, 2009.

        Having examined and fully considered relator’s petition, Cabrera’s response thereto,

and the other documents on file, this Court is of the opinion that the relator has not shown


        1
         See T E X . R. A PP . P. 47.4 (distinguishing opinions and m em orandum opinions), 52.8(d) (“W hen
denying relief, the court m ay hand down an opinion but is not required to do so.”).
itself entitled to the relief sought and the petition should be denied. Accordingly, relator’s

petition for writ of mandamus is DENIED. Having denied the petition, we hereby LIFT the

emergency stay of proceedings previously imposed by this Court in trial court cause

number CL-08-1074-E.



                                                         PER CURIAM


Memorandum Opinion delivered and filed
on the 22nd day of September, 2009.




                                              2